Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com July 10, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C.20549 Re:Optimum Fund Trust (File Nos. 811-21335; 333-104654) Dear Sir or Madam: Included with this letter for filing electronically via the EDGAR system are preliminary proxy materials to be used in connection with a special meeting of shareholders.This filing is made pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934. Please direct any questions and comments relating to this filing to me at (215) 564-8071, or, in my absence, to Jonathan M. Kopcsik at (215) 564-8099.Thank you for your assistance. Very truly yours, /s/ Taylor Brody Taylor Brody
